Title: From George Washington to Edward Antill, 6 June 1781
From: Washington, George
To: Antill, Edward


                        
                            Sir
                            Head Quarters New Windsor June 6th 1781
                        
                        You will proceed immediately with Col. Hazen’s Regt to Albany, and put yourself under the Orders of Brigadr
                            Genl Clinton. I am Sir Your Most Obedt Servt.
                        
                            P.S. Be pleased to deliver to Genl Clinton, the Letter forwarded herewith.
                        

                    